DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 23, 2020 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.
Claim Rejections - 35 USC § 112
Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if or how the confusing recitation “based on a weight of the ethylene-vinyl alcohol copolymer composition”, as opposed to “based on the weight of the ethylene-vinyl alcohol copolymer composition”, limits the claimed subject matter.  
In claim 3, the recitation “a weight ratio”, as opposed to “the weight ratio”, is indefinite in that it is unclear whether such is required or merely exemplary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0243351 (Tai).
Tai discloses a composition comprising:
 a polyvinyl alcohol resin inclusive of EVOH ethylene vinyl alcohol copolymer (meets applicants’ ethylene vinyl alcohol copolymer (A));
 a thermoplastic resin (not precluded from present claims); 
 a transition metal salt inclusive of iron salts (meets applicants’ iron compound (C)); and
 additives inclusive of metal salts of higher aliphatic carboxylic acids such as those based on magnesium, calcium and barium (meets applicants’ alkali earth metal compound (B)),
(e.g., abstract, [0010-0012], [0041], [0049], [0150-0154], [0160-0161], [0213-0214], Tables 2, 4 and 5, examples, claims).
meets applicants’ EVOH (A) and alkali earth metal salt (B)) and cobalt stearate. In essence, said compositions differ from the present claims 1 and 2 with respect to the type of transition metal salt and content thereof, i.e., examples use high ppm contents of a transition metal salt comprising cobalt, as opposed to iron.  To the extent Tai clearly discloses iron salts as viable transition metal salt alternatives to cobalt salts [0153] and transition metal salt contents as low as 1 ppm [0151], it would have been within the purview of Tai’s inventive disclosure, and obvious to one having ordinary skill in the art, to use an iron salt in place of the exemplified cobalt salt in ppm amounts falling with the scope of the present claims (meets applicants’ iron compound (C) and content thereof) in accordance with the ultimate oxygen scavenging and thermal stability properties desired.  Case law holds the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 and that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
	As to claim 3, it would be expected that substituting Tai’s exemplified cobalt stearate with an iron salt alternative, in amounts falling within the scope of the present claim, would meet the claimed weight ratio.

As to claims 5 and 7, Tai exemplifies the production of pellets via melt extrusion (e.g. Example 1).
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/115849 (Nishimura) as translated by family member U.S. 2019/0010305.
Nishimura discloses a composition comprising:
 a EVOH ethylene vinyl alcohol copolymer (meets applicants’ ethylene vinyl alcohol copolymer (A));
 0.01 to 100 ppm of an iron compound in terms of the metal relative to composition (meets applicants’ iron compound (C) and overlaps content thereof); and
 a phosphoric acid compound inclusive of salts and esters based on magnesium, calcium and barium (meets applicants’ alkali earth metal compound (B)),
(e.g., abstract, [0047-0049], examples, claims).
Nishimura exemplifies (Example 2) a composition comprising an EVOH (meets applicants’ EVOH (A)), 5 ppm iron compound (meets applicants’ iron compound (C) and content thereof) and 51 ppm phosphoric acid compound. In essence, said composition differs from the present claims 1 and 2 in that it is unclear whether the meets applicants’ alkali earth metal compound (B)), with the reasonable expectation of success.  Case law holds the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.
As to claim 3, Nishimura exemplifies a corresponding weight ratio of 51/5 ppm, i.e., ~10.
 As to claims 5 and 7, Nishimura discloses the production of pellets via melt-kneading (e.g. [0051]).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765